Dykman, J.
This is an appeal from an order of confirmation of the report of a referee respecting the disposition of the surplus money arising upon a sale under the judgment of foreclosure in this action.
William Meldrum hid in the property at the first sale for $1,570 and paid ten per cent thereon, being $157. He failed to complete his purchase and the premises were resold. He now claims the return of this money, less the sum of $40 the deficiency upon the second sale, or in other words the amount for which the premises sold upon the second sale below the first. The referee deducted that amount and also $19.75 for the expenses of the second sale. This last deduction was in pursuance of the terms of sale under which Meldrum bid, and was therefore properly deducted.
Thé remainder of the surplus belonged to Lawrence V. Cortelyou under the mortgages made to him by Patrick Hickey as collateral security, and so the referee decided.
His report was right and so was the order from which this appeal was taken, and the same should be affirmed, with ten dollars costs and disbursements.
Barnard, P. J., and Pratt, J., concur.